DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al. ("PD-1 blockade induces responses by inhibiting adaptive immune response," Nature, 2014 November 27), hereinafter Tumeh, in view of Grabe et al. (US 2013/0330325), hereinafter Grabe.
	In regards to claim 1, Tumeh discloses a method of treating cancer (patients with advanced melanoma treated with single agent pembrolizumab) (p. 2, para. 3; see abstract) comprising: a) measuring a level of at least one marker for T-lymphocytes (measuring the levels of CD4 and CD8 in tumor samples) (p. 3, para. 3), a level of at least one marker for proliferation in the T-lymphocytes (measuring the levels of Ki67 in the samples) (p. 3, para. 2) and a level of at least one marker for activation in the T-lymphocytes in a tumor tissue sample from a patient (measuring the levels of granzyme B in the tumor sample from the patient) (p. 2, para. 3; p. 3, para. 2), b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels (comparing the levels of markers in T-lymphocytes before and during anti-PD1 therapy (pre-determined reference level cut-points for CD8 cell markers across the entire cohort including Ki-67 and Granzyme B) (p. 2, para. 3-4; p. 5, para. 4; figure 4a), c) when the 
	However, Tumeh is silent on a method wherein the level of the marker for T-lymphocytes is above the corresponding reference level. 
	Grabe discloses the analogous art of predicting the efficacy of treatment in cancer patients based on the precise quantification of several biological markers related to innate and adaptive immune response of said patient against cancer (abstract). Grabe teaches that when the level of a marker for T-lymphocytes is above the corresponding reference level (above 600 cells/square millimeter) ([0033]), the effectiveness of treating a cancer patient with immunotherapy may be predicted ([0033], [0336]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Tumeh to include observing the instance wherein the biomarkers of T-lymphocytes are above the corresponding reference level for the benefit of predicting the effectiveness of treating a cancer patient with immunotherapy (Grabe: [0033], [0336]).

	In regards to claim 3, modified Tumeh-Grabe discloses a method wherein the marker for activation is granzyme-B (measuring the levels of granzyme B in the tumor sample from the patient) (Tumeh: p. 2, para. 3; p. 3, para. 2).
In regards to claim 4, modified Tumeh-Grabe discloses a method wherein the marker for proliferation is ki-67 (measuring the levels of Ki-67 in the samples) (Tumeh: p. 3, para. 2).
In regards to claim 5, modified Tumeh-Grabe discloses a method wherein the level of the markers is measured using quantitative immunofluorescence (level of the markers is measured using quantitative multiplex immunofluorescence) (Tumeh: p. 2, para. 1).
In regards to claim 6, modified Tumeh-Grabe discloses a method wherein the tumor tissue is a formalin-fixed paraffin embedded sample from a conventional biopsy (Tumeh: p. 5, para. 4).
In regards to claim 7, modified Tumeh-Grabe discloses a method wherein the cancer is melanoma (metastatic melanoma) (Tumeh: p. 2, para. 1).
In regards to claim 8, modified Tumeh-Grabe discloses a method wherein the cancer is melanoma (metastatic melanoma) (Tumeh: p. 2, para. 1).
In regards to claim 9, modified Tumeh-Grabe discloses a method wherein the immune checkpoint blocker comprises a PD-1 inhibitor (pembrolizumab) (Tumeh: p. 2, para. 1) or a CTLA4 inhibitor (ipilimumab) (Tumeh: p. 3, para. 3; see Table 3).

In regards to claim 11, modified Tumeh-Grabe discloses a method wherein the CTLA4 inhibitor is ipilimumab (Tumeh: p. 3, para. 3; see Table 3).
	In regards to claim 12, Tumeh discloses a method comprising: a) measuring a level of at least one marker for T-lymphocytes (measuring the levels of CD4 and CD8 in tumor samples) (p. 3, para. 3), a level of at least one marker for proliferation in the T-lymphocytes (measuring the levels of Ki67 in the samples) (p. 3, para. 2) and a level of at least one marker for activation in the T-lymphocytes in a tumor tissue sample from a patient (measuring the levels of granzyme B in the tumor sample from the patient) (p. 2, para. 3; p. 3, para. 2), b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels (comparing the levels of markers in T-lymphocytes before and during anti-PD1 therapy (pre-determined reference level cut-points for CD8 cell markers across the entire cohort including Ki-67 and Granzyme B) (p. 2, para. 3-4; p. 5, para. 4; figure 4a), c) when the level of the marker for activation is below the corresponding reference level (increased expression of Ki-67 after treating with PD1 immunotherapy) (level of Ki-67 was lower in the untreated samples)) (p. 3, para. 2) and when the level of the marker for proliferation is below the corresponding reference level (increased expression of granzyme B after treating with PD-1 immunotherapy (level of granzyme B was lower in the untreated samples)) (p. 3, para. 2).
	However, Tumeh is silent on a method of selecting patients for treatment with immune checkpoint blockers; wherein the level of the marker for T-lymphocytes is 
	Grabe discloses the analogous art of predicting the efficacy of treatment in cancer patients based on the precise quantification of several biological markers related to innate and adaptive immune response of said patient against cancer (abstract). Grabe teaches that observing certain biomarkers in patients (CD8, Granzyme B) can enable selection of patients based upon the predicted effectiveness of a particular treatment ([0033], [0208], [0211]); when the level of a marker for T-lymphocytes is above the corresponding reference level (above 600 cells/square millimeter) ([0033]), the effectiveness of treating a cancer patient with immunotherapy may be predicted ([0033], [0336]); and establishing cut-off values for certain markers to select patients for particular treatments based upon predicted effectiveness of particular treatments such as chemotherapy or immunotherapy ([0033], [0208], [0211], [0336]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Tumeh to include selecting patients for treatment with immune checkpoint blockers for the benefit of predicting the effectiveness of the treatment with immune checkpoint blockers for said selected patient (Grabe: [0033], [0208], [0211], [0336]); and further modifying Tumeh’s method to include observing the instance wherein the biomarkers of T-lymphocytes are above the corresponding reference level for the benefit of predicting the effectiveness of treating a cancer patient with immunotherapy (Grabe: [0033], [0336]).

	In regards to claim 14, modified Tumeh-Grabe discloses a method wherein the marker for activation is granzyme-B (measuring the levels of granzyme B in the tumor sample from the patient) (Tumeh: p. 2, para. 3; p. 3, para. 2).
In regards to claim 15, modified Tumeh-Grabe discloses a method wherein the marker for proliferation is ki-67 (measuring the levels of Ki-67 in the samples) (Tumeh: p. 3, para. 2).
In regards to claim 16, modified Tumeh-Grabe discloses a method wherein the level of the markers is measured using quantitative immunofluorescence (level of the markers is measured using quantitative multiplex immunofluorescence) (Tumeh: p. 2, para. 1).
In regards to claim 17, modified Tumeh-Grabe discloses a method wherein the tumor tissue is a formalin-fixed paraffin embedded sample from a conventional biopsy (Tumeh: p. 5, para. 4).
In regards to claim 18, modified Tumeh-Grabe discloses a method wherein the cancer is melanoma (metastatic melanoma) (Tumeh: p. 2, para. 1).
In regards to claim 19, modified Tumeh-Grabe discloses a method wherein the cancer is melanoma (metastatic melanoma) (Tumeh: p. 2, para. 1).
In regards to claim 20, modified Tumeh-Grabe discloses a method wherein the immune checkpoint blocker comprises a PD-1 inhibitor (pembrolizumab) (Tumeh: p. 2, para. 1) or a CTLA4 inhibitor (ipilimumab) (Tumeh: p. 3, para. 3; see Table 3).

In regards to claim 22, modified Tumeh-Grabe discloses a method wherein the CTLA4 inhibitor is ipilimumab (Tumeh: p. 3, para. 3; see Table 3).
	In regards to claim 23, Tumeh discloses a method comprising: a) measuring a level of at least one marker for T-lymphocytes (measuring the levels of CD4 and CD8 in tumor samples) (p. 3, para. 3), a level of at least one marker for proliferation in the T-lymphocytes (measuring the levels of Ki67 in the samples) (p. 3, para. 2) and a level of at least one marker for activation in the T-lymphocytes in a tumor tissue sample from a patient (measuring the levels of granzyme B in the tumor sample from the patient) (p. 2, para. 3; p. 3, para. 2), b) comparing the level of the marker for T-lymphocytes, the level of the marker for activation and the level of the marker for proliferation to corresponding predetermined reference levels (comparing the levels of markers in T-lymphocytes before and during anti-PD1 therapy (pre-determined reference level cut-points for CD8 cell markers across the entire cohort including Ki-67 and Granzyme B) (p. 2, para. 3-4; p. 5, para. 4; figure 4a), c) when the level of the marker for activation is below the corresponding reference level (increased expression of Ki-67 after treating with PD1 immunotherapy) (level of Ki-67 was lower in the untreated samples)) (p. 3, para. 2) and when the level of the marker for proliferation is below the corresponding reference level (increased expression of granzyme B after treating with PD-1 immunotherapy (level of granzyme B was lower in the untreated samples)) (p. 3, para. 2).
	However, Tumeh is silent on a kit comprising reagents for an immunohistochemical assay and written instructions and said written instructions 
	Grabe discloses the analogous art of predicting the efficacy of treatment in cancer patients based on the precise quantification of several biological markers related to innate and adaptive immune response of said patient against cancer (abstract). Grabe teaches that providing a kit comprising reagents for an imunohistochemical assay and written instructions (instructional material) enables prediction of the outcome of treatment for a patient ([0351]-[0353]). Grabe further teaches that observing certain biomarkers in patients (CD8, Granzyme B) can enable selection of patients based upon the predicted effectiveness of a particular treatment ([0033], [0208], [0211]); when the level of a marker for T-lymphocytes is above the corresponding reference level (above 600 cells/square millimeter) ([0033]), the effectiveness of treating a cancer patient with immunotherapy may be predicted ([0033], [0336]); and establishing cut-off values for certain markers to select patients for particular treatments based upon predicted effectiveness of particular treatments such as chemotherapy or immunotherapy ([0033], [0208], [0211], [0336]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Tumeh to include a kit comprising reagents for an immunohistochemical assay and written instructions for the benefit of predicting the outcome of treatment for a patient (Grabe: [0351]–[0353]); selecting patients for treatment with immune checkpoint blockers for the benefit of predicting the effectiveness of the treatment with immune checkpoint blockers for said selected patient 
	In regards to claim 24, modified Tumeh-Grabe discloses a method wherein the marker for T-lymphocytes is CD8 or CD4 (measuring the expression levels of CD4 and CD8 in tumor samples) (Tumeh: p. 3, para. 3).
	In regards to claim 25, modified Tumeh-Grabe discloses a method wherein the marker for activation is granzyme-B (measuring the levels of granzyme B in the tumor sample from the patient) (Tumeh: p. 2, para. 3; p. 3, para. 2).
In regards to claim 26, modified Tumeh-Grabe discloses a method wherein the marker for proliferation is ki-67 (measuring the levels of Ki-67 in the samples) (Tumeh: p. 3, para. 2).
In regards to claim 27, modified Tumeh-Grabe discloses a method wherein the level of the markers is measured using quantitative immunofluorescence (level of the markers is measured using quantitative multiplex immunofluorescence) (Tumeh: p. 2, para. 1).
In regards to claim 28, modified Tumeh-Grabe discloses a method wherein the tumor tissue is a formalin-fixed paraffin embedded sample from a conventional biopsy (Tumeh: p. 5, para. 4).
In regards to claim 29, modified Tumeh-Grabe discloses a method wherein the cancer is melanoma (metastatic melanoma) (Tumeh: p. 2, para. 1).

In regards to claim 31, modified Tumeh-Grabe discloses a method wherein the immune checkpoint blocker comprises a PD-1 inhibitor (pembrolizumab) (Tumeh: p. 2, para. 1) or a CTLA4 inhibitor (ipilimumab) (Tumeh: p. 3, para. 3; see Table 3).
In regards to claim 32, modified Tumeh-Grabe discloses a method wherein the PD-1 inhibitor is pembrolizumab (Tumeh: p. 2, para. 1).
In regards to claim 33, modified Tumeh-Grabe discloses a method wherein the CTLA4 inhibitor is ipilimumab (Tumeh: p. 3, para. 3; see Table 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797